Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance. The closest prior art of record includes Aoki (US 2017/0162810 A1), Lifka (US 2021/0265517 A1), and Horiuchi (WO 2018/1055431 A1) mapped to (US 2020/0066458 A1). Aoki discloses a photoelectric conversion element module which comprises multiple charge transporting layers, multiple electrode layers and a photoelectric conversion layer. Lifka (US 2021/0265517 A1) discloses a photoelectric conversion element module which comprises a charge transporting layer, multiple electrode layers and a photoelectric conversion layer. Horiuchi (See Fig. 2 [0154][0155]) discloses a photoelectric conversion cell comprising multiple charge transporting layers (3 and 4), multiple electrode layers (2 and 7), and a photoelectric conversion layer. The hole transport layer (3) and electrode layer (2) comprise micron sized holes. However, the holes do not isolate electrode layer (2) into discrete portions (see Fig. 3). None of the prior art discloses the entirety of claim 1, more specifically the structure of the first, second, and third electrode within each cell that form the cells of the module.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726